Citation Nr: 0638708	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-34 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
rib injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, to include loss of memory.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury with neck involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, OH.  

A travel board hearing was held before the undersigned 
Veterans Law Judge at the 
Oakland, California RO in June 2006.  A transcript is of 
record.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service medical records are negative for 
any complaints of or treatment for, a head injury, and the 
evidences does not otherwise show that the veteran injured 
his head in service. 

3.  The veteran's service medical records are negative for 
any complaints of or treatment for, a rib injury, and the 
evidences does not otherwise show that the veteran injured 
his ribs in service.

4.  By an unappealed decision, dated in February 1968, the 
Board denied the veteran's claim of entitlement to service 
connection for a mental disorder, to include loss of memory. 
	

5.  Evidence submitted subsequent to the February 1968 
decision is cumulative and redundant of the evidence of 
record at the time of the last final denial of the claim for 
service connection for a mental disorder, to include loss of 
memory, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  		

6.  By an unappealed decision dated in February 1968, the 
Board denied the veteran's claim of entitlement to service 
connection for residuals of a back injury with neck 
involvement. 	

7.  Evidence submitted subsequent to the February 1968 
decision is cumulative and redundant of the evidence of 
record at the time of the last final denial of the claim for 
service connection for residuals of a back injury with neck 
involvement and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
		


CONCLUSIONS OF LAW

1.  A head injury was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  A left rib injury was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  

3.  The Board decision of February 1968 is final.  38 
U.S.C.A. § 4004(b) (1964); 38 C.F.R. §§ 19.104 (1968). 

4.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
residuals of a head injury.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2006).   

5.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
residuals of a left rib injury.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

The Board finds that the RO has fulfilled the duty to notify.  
In correspondence dated in August 2001, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection, and to reopen a previously 
disallowed claim.  This included an explanation of the types 
of evidence that qualified as "new" and "material" 
evidence under the applicable definition.  38 C.F.R. 
§ 3.156(a) (2001).  The RO also informed the veteran what 
evidence VA would obtain, and what evidence he was expected 
to obtain.  In this letter, the RO also essentially requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  Any further request for additional 
evidence would not likely result in the submission in 
additional pertinent evidence.

The Board thus finds the duty to notify has been sufficiently 
satisfied, and there is no reason in further delaying the 
adjudication of the claim decided herein.  As the Board 
concludes herein that all four claims on appeal must be 
denied, no disability ratings or effective dates are to be 
assigned.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The RO has also satisfied the duty to assist.  The veteran 
requested in-service treatment records from the Seattle, 
Mare-Island, and Shoemaker Naval Hospitals, but extensive 
records from these facilities were already in the claims 
file.  The veteran also requested VA Medical Center (VAMC) 
treatment records, which the RO obtained on his behalf.  The 
RO also scheduled the veteran for a travel board hearing in 
response to his request.  

The Board notes that VA did not provide the veteran with a 
medical examination, but finds that an examination was not 
required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).   A medical examination or 
opinion is necessary if the evidence of record establishes, 
among other things, that the veteran suffered an event, 
injury, or disease in service.  Id.  For claims to reopen 
previously disallowed claims, a medical examination need not 
be provided unless new and material evidence has been 
presented and VA determines that an examination is necessary 
to decide the claim.  Id.  

For reasons explained more fully below, there is no evidence 
of an in-service event or injury to the head or rib, and no 
new and material evidence has been submitted to reopen the 
previously disallowed claims for a mental disorder or 
residuals of a back injury.  Therefore, VA's duty to provide 
a medical examination with respect to any one of the four 
claims did not arise.  Under these circumstances, a VA 
medical examination was not necessary to decide the claim.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

II.  Service Connection 

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence and Analysis

The veteran contends that he suffers from residuals of a head 
injury and residuals of a rib injury as a result of his 
active military service.  The Board has reviewed all 
pertinent evidence of record and finds that service 
connection is not warranted for either claimed condition.

The veteran has contended, through written statements and 
through his testimony at his travel board hearing, that while 
in service, he fell on a wet floor and hit his head on a 
spigot.  The veteran claimed that after the fall, he was 
hospitalized for months and then finally discharged.  
Regarding the hospitalization, the veteran claimed that first 
he was admitted to the Seattle Naval Hospital for an unknown 
time.  The veteran claimed that he then was admitted to Naval 
Hospitals in Mare-Island, California and Shoemaker, 
California.  

The veteran's service medical records confirm treatment at 
the facilities as the veteran recalled, however, they provide 
no evidence of the alleged in-service injury.  Service 
medical records show that in April 1944, the veteran reported 
to the Seattle Naval Hospital with headaches and dizziness.  
According to the records, the veteran reported that in 1942, 
before he entered service, he had been struck in the head 
with a bat.  According to a medical record dated in April 
1944, the veteran reported experiencing headaches ever since 
the 1942 incident.  The diagnosis at that time was recorded 
as psychosis.

The service medical records also show that in May 1944, he 
was transferred to the Mare Island Naval Hospital for further 
treatment and disposition.  At that facility, his diagnosis 
was recorded as mental deficiency.  According to the 
examiner, the condition existed prior to enlistment.  The 
service medical records show that in June 1944, the veteran 
was transferred to the Shoemaker Naval Hospital.  At that 
facility, the mental deficiency diagnosis was confirmed and 
the examiner agreed that the condition existed prior to 
service and had not been aggravated by service.  Subsequent 
records showed that in September 1944, the veteran was 
discharged from the Navy by reason of mental deficiency.  

The records from all three facilities in which the veteran 
received treatment while in service reflect numerous 
instances of treatment, but not the occurrence of an in-
service injury as the veteran now alleges.  Although the 
service medical records reflect treatment for headaches on 
numerous occasions, in none of the records of treatment was a 
slip and fall, or any in-service injury for that matter, 
noted as the cause of the veteran's complaints.  Moreover, 
the records reflect that the complained of headaches had 
begun prior to service.  The service medical records are 
simply silent as to any in-service head injuries.  

Regarding the rib injury, the service medical records are 
negative for any complaints or treatment resulting from an 
injury to the ribs.  At the veteran's travel board hearing, 
he was unable to recall when he injured his ribs or any 
circumstances from a rib injury.  Thus, there is no basis in 
the record to find that the veteran suffered an injury to 
either the head or the ribs while in service.  Service-
connection for these two claimed disorders must be denied.      

III.  New and Material Evidence to Reopen Previously Denied 
Claims

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
April 2001.  Thus, the earlier definition of "new and 
material evidence" is applicable to his claim.  

Under the earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's claims for 
service-connected benefits for a mental disorder, to include 
loss of memory, and residuals of a back injury with neck 
involvement, were previously denied in a May 1967 rating 
decision.  That decision was upheld by the Board in a 
decision dated in February 1968.  The veteran filed the 
instant claim to reopen his claims for compensation benefits 
in April 2001.  The RO denied those claim in a rating 
decision dated in January 2002.  In a letter dated in January 
2002, the RO advised the veteran of the decision not to 
reopen the claims for service connection for a mental 
disorder, to include loss of memory, and residuals of a back 
injury with neck involvement.  The RO included notice of his 
procedural and appellate rights.  The veteran filed a notice 
of disagreement (NOD) and substantive appeal within the 
applicable time limits.  The appeal of the January 2002 
rating decision is properly before the Board.  

Evidence and Analysis

In the February 1968 Board decision, the Board considered the 
veteran's service medical records; a discharge summary from 
VAMC Livermore, dated in March 1967; and statements submitted 
with the veteran's substantive appeal.

As noted above, the veteran's service medical records showed 
that he complained of headaches on numerous occasions and 
that he was ultimately diagnosed with a mental deficiency 
that preexisted service.  The discharge summary from VAMC 
Livermore showed that the veteran was admitted in January 
1967.  Upon admission, the examiner's impression was 
depressive state; degenerative joint disease, multiple; and 
osteoarthritic lumbar spine.  On examination upon admission, 
it was noted that the veteran had alternating strabismus and 
mild to moderate stiffness of the lumbar spine.  X-rays 
showed degenerative intervertebral disc at L3-L4 with minimal 
to moderate osteoarthritis. At discharge, the examiner 
recommended that the veteran not return to his former 
occupation of heavy lifting as a stevedore.  

In the veteran's substantive appeal, dated in November 1967, 
the veteran asserted that he suffered from a mental disorder 
as a result of slipping and hitting his head while in the 
Navy.  The veteran also stated that before he entered the 
Navy, he could hold a job, but that after his discharge, 
noises now bothered his nerves.    

Evidence received since the February 1968 Board decision 
consists of treatment records from San Joaquin General 
Hospital and VAMC Palo-Alto; reports of VA psychiatric and 
general medical and orthopedic examinations, dated in 
November 1971; a note from Dr. M.S.; treatment records from 
VAMC Martinez; and testimony from the veteran's travel board 
hearing, conducted in June 2006.

The treatment records from San Joaquin General Hospital, 
dated in September 1967 to June 1971, showed treatment for 
chronic back pain.  In a radiology report, dated in July 
1970, Dr. K.H. stated that x-rays showed degenerative disc 
disease of the lumbar spine with slight narrowing at L3-L4 
and prominent osteophyte formation at that level.  In an 
orthopedic clinical history note of the same date, the 
examiner noted an impression of low back syndrome 
(degenerative disc disease).  

Treatment records from VAMC Palo-Alto, dated in September 
1971 through October 1971, showed that the veteran was 
transferred from VAMC Livermore and admitted for psychiatric 
treatment.  The provisional diagnosis was paranoid 
schizophrenia, degenerative joint disease of the lumbosacral 
spine, and possible heart disease.  

In the November 1971 VA psychiatric examination report, Dr. 
H.S. reported that the veteran complained of impaired memory 
and sensitivity to light.  Dr. H.S. conducted a mental status 
examination and diagnosed schizophrenic reaction, paranoid 
type in a depressive prone personality.  In the VA general 
and orthopedic examination report, Dr. E.B. noted decreased 
range of motion in the spine.  Dr. E.B. diagnosed 
degenerative disease of the lumbosacral spine.  

In the note from Dr. M.S., dated in March 2001, Dr. M.S. 
reported that he had treated the veteran for a chronic head, 
neck, and upper back condition.  Dr. M.S. also reported that 
the veteran had decreased memory.  

Treatment records from VAMC Martinez, dated in August 1999 to 
December 1999, included a nephrology summary and a treatment 
note from a dietician.

According to a transcript of the veteran's travel board 
hearing, dated in June 2006, the veteran testified that after 
he slipped and fell in service, he was told he hit his 
"memory brains."  The veteran claimed that this caused him 
to have blackouts and that he could not remember things.  The 
veteran stated that after discharge, he did not feel too bad, 
but that as he aged, his memory got worse.  The veteran 
stated that he first started having memory problems while in 
the Seattle Naval Hospital.  

Regarding the back disorder, the veteran stated that before 
service, he was pretty healthy, but that he now suffered from 
back problems.  The veteran testified that he worked mostly 
in part-time jobs since his discharge.  

Initially, the Board notes that some of the evidence 
submitted since the last final denial is 'new' to the extent 
it was not on file at that time.  Nevertheless, for the 
reasons stated below, the Board finds that this evidence does 
not satisfy the standard for new and material evidence found 
at 38 C.F.R. § 3.156(a) (2001).

Regarding the claim for a mental disorder, to include loss of 
memory, the Board recognizes that evidence submitted since 
the last prior denial includes diagnoses of mental disorders 
and shows complaints of memory loss.  This type of evidence, 
however, existed prior to the last final denial.  In none of 
the newly submitted medical evidence has a physician linked 
any mental condition or memory loss to an incident in 
service.  

Regarding the back injury with neck involvement, the records 
fail to show any diagnosis or treatment for such a disorder.  
Instead, the records show diagnoses of degenerative disc 
disease of the lower back.  Regarding this disorder, the 
medical evidence merely shows ongoing treatment for this 
condition and fails to link it to any incident in service.  
Evidence of this type also existed prior to the last final 
denial.   

Without medical evidence linking either of the claimed 
disorders to an incident in service, the service connection 
claim cannot be granted.  None of the newly submitted 
evidence offers any explanation regarding the etiology of 
either disorder or a link between either of the claimed 
disabilities and an incident in service.  Thus, even if the 
credibility of the newly submitted evidence is presumed, it 
does not bear directly and substantially upon the specific 
matter under consideration.  Instead, the newly submitted 
evidence is cumulative and redundant of the previous evidence 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Entitlement to service connection for residuals of a head 
injury is denied.

2.  Entitlement to service connection for residuals of a left 
rib injury is denied.

3.  New and material evidence having not been received, 
entitlement to service connection for a mental disorder, to 
include loss of memory, is denied.

4.  New and material evidence having not been received, 
entitlement to service connection for residuals of a back 
injury with neck involvement, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


